The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      May 12, 2015

                                   No. 04-14-00374-CR

                                   Luis Arnaldo BAEZ,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR6881
                     Honorable Philip A. Kazen, Jr., Judge Presiding


                                     ORDER
      The Appellant’s Motion to Reconsider Exceeding Word Count Limit and En Banc
Motion to Reconsider Exceeding Word Count Limit are hereby MOOT.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court